Citation Nr: 1705800	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder.



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The appellant served in the Tennessee Army National Guard and had a period of active duty from July 13, 2006, to September 1, 2006.  He also appears to have served on active duty from July 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant was scheduled for a hearing before the Board in August 2016; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes a DD-214 documenting a period of active duty from July 13, 2006, to September 1, 2006, in the Tennessee Army National Guard; however, the claims file does not include service personnel records verifying an earlier period of active duty in the United States Navy from July 1987 to October 1992.  In addition, there are service treatment records pertaining to years outside of those time frames.  For example, the appellant was seen in 1993 and 1994.  It is unclear as to when he began serving in the Tennessee Army National Guard and when he separated.  Thus, on remand, the AOJ should ensure that all of the appellant's service records have been secured and that his service dates have been verified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his right hip.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  The AOJ should verify the appellant's period of active duty in the United States Navy from July 1987 to October 1992 and should contact the appellant and all necessary sources to verify his entire period of National Guard service.  There is a DD-214 documenting a period of active duty in the Tennessee Army National Guard from July 13, 2006, to September 1, 2006, but it is unclear as to when he enlisted and separated from the Tennessee Army National Guard.

The AOJ should also secure all available service personnel and treatment records pertaining to all periods of service in both the United States Navy and the Tennessee Army National Guard.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




